Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                           Illinois Official Reports                        the accuracy and
                                                                            integrity of this
                                                                            document
                                   Appellate Court                          Date: 2021.02.24
                                                                            16:26:18 -06'00'



                      People v. Moore, 2019 IL App (3d) 170485



Appellate Court        THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                EDWARD A. MOORE, Defendant-Appellant.



District & No.         Third District
                       No. 3-17-0485



Rule 23 order filed    November 19, 2019
Motion to
publish allowed        December 9, 2019
Opinion filed          December 9, 2019



Decision Under         Appeal from the Circuit Court of Grundy County, No. 91-CF-54; the
Review                 Hon. Robert C. Marsaglia, Judge, presiding.



Judgment               Affirmed.


Counsel on             James E. Chadd, Peter A. Carusona, and Sean Conley, of State
Appeal                 Appellate Defender’s Office, of Ottawa, for appellant.

                       Jason Helland, State’s Attorney, of Morris (Patrick Delfino, Thomas
                       D. Arado, and Kelly A. Krapf, of State’s Attorneys Appellate
                       Prosecutor’s Office, of counsel), for the People.
     Panel                     PRESIDING JUSTICE SCHMIDT delivered the judgment of the
                               court, with opinion.
                               Justices Carter and Lytton concurred in the judgment and opinion.


                                               OPINION

¶1       Defendant, Edward A. Moore, appeals from the denial of his motion for leave to file a
      successive postconviction petition. Defendant argues he received unreasonable assistance of
      appointed counsel. We affirm.

¶2                                         I. BACKGROUND
¶3        In 1992, a jury found defendant guilty of seven counts of first degree murder (Ill. Rev. Stat.
      1991, ch. 38, ¶ 9-1(a)(1), (2), (3)) and one count each of home invasion (id. ¶ 12-11),
      aggravated criminal sexual assault (id. ¶ 12-14), robbery (id. ¶ 18-1), residential burglary (id.
      ¶ 19-3), and arson (id. ¶ 20-1). The jury also found defendant eligible for the death penalty,
      and the circuit court of Grundy County imposed a death sentence. On January 11, 2003,
      Governor George Ryan commuted defendant’s sentence to a term of natural life imprisonment.
¶4        On October 6, 2016, defendant filed a pro se motion for leave to file a successive
      postconviction petition. In the subsection titled “Cause,” defendant argued that the “judgment
      and sentence” were unconstitutional and void. In the subsection titled “Prejudice,” defendant
      argued: (1) the state’s attorney lacked jurisdiction to file the indictment and prosecute
      defendant; (2) “the statutes he is under are unconstitutional”; (3) the home invasion and
      aggravated criminal sexual assault statutes were unconstitutional, and therefore, those charges
      should not have been put before the jury and violated defendant’s right to due process; and
      (4) his present sentence is unconstitutional. Defendant filed a pro se postconviction petition
      with his motion for leave.
¶5        On December 30, 2016, defendant filed a motion for the appointment of counsel. During a
      hearing on the motion, the court told defendant that he needed leave of the court to file his
      successive postconviction petition. Defendant responded that he had filed a motion for leave,
      but the court had not ruled on it. The court appointed counsel to represent defendant.
¶6        Appointed counsel filed an amended successive postconviction petition. The amended
      petition included a brief summary of the history of the case and asked the court to “vacate and
      void the Judgment and Sentence.” The amended petition contained no legal arguments.
      Counsel filed with the amended petition a copy of the pro se postconviction petition that
      defendant had filed with his motion for leave. Counsel made no cause and prejudice argument
      and did not file a separate motion for leave.
¶7        Following counsel’s appointment, defendant filed several pro se motions that complained
      of the reasonableness of counsel’s performance. On June 26, 2017, the court held a hearing on
      defendant’s pro se motions. At the beginning of the hearing, the State said that although
      defendant had filed numerous letters and pleadings, the court had not yet granted defendant
      leave to file his successive postconviction petition. Appointed counsel responded that
      defendant had filed a motion for leave to file a successive postconviction petition and was now
      seeking to have counsel’s appointment vacated. Defendant agreed with counsel’s statement


                                                  -2-
       and said that he had filed a motion for leave to file a successive postconviction petition.
       Defendant further noted that appointed counsel had not filed a motion for leave. The State
       suggested that the court rule on defendant’s pro se motion for leave before it addressed
       defendant’s concerns about appointed counsel. Appointed counsel agreed that the court needed
       to rule on the motion for leave and said, “I think perhaps my appointment was premature.”
       Defendant also agreed that the court needed to rule on his motion for leave. The court asked if
       the State intended to respond to the motion for leave. The State made a general objection to
       the motion. The court denied leave, finding defendant had not satisfied the cause and prejudice
       test. Defendant appeals.

¶8                                              II. ANALYSIS
¶9          Defendant argues that the appointed counsel provided unreasonable assistance at the leave
       to file stage of this successive postconviction proceeding.
¶ 10        Initially, we note that the court did not err in denying defendant leave to file the successive
       postconviction petition. To obtain leave of the court, defendant must show cause for his failure
       to bring the claim in his initial postconviction petition and prejudice resulting from that failure.
       725 ILCS 5/122-1(f) (West 2016).
¶ 11        Here, defendant failed to support his claims of cause and prejudice with any assertions of
       fact. In the “cause” section of defendant’s motion, defendant generically alleged that the
       judgment was void and that a void judgment can be attacked at any time. While defendant’s
       assertion that a void judgment can be attacked at any time is based in law, it is wholly
       unsupported by any citations to the record or arguments regarding the facts of the case. In the
       “prejudice” section of the motion, defendant made several general assertions of prejudice.
       These general assertions are insufficient to warrant leave to file a successive postconviction
       petition because they too fail to cite or reference specific factual occurrences in the record.
¶ 12        Turning to defendant’s specific claim that postconviction counsel failed to provide him
       reasonable assistance, we emphasize that the Post-Conviction Hearing Act (Act) permits the
       appointment of counsel only after a petition has advanced to the second stage of proceedings.
       Id. § 122-4. In the present case, the court appointed counsel to represent defendant at the leave
       to file stage. Under the plain language of the Act, defendant has no right to counsel at this
       stage. Id. § 122-1(f). Therefore, defendant cannot complain of the reasonableness of counsel’s
       assistance as he did not have the right to counsel. See Wainwright v. Torna, 455 U.S. 586, 587-
       88 (1982) (where a defendant does not have a constitutional right to counsel to pursue a
       discretionary state appeal or application for review in the supreme court, he cannot be deprived
       of the effective assistance of counsel resulting from counsel’s failure to file a timely
       application); see also People v. Stephens, 2012 IL App (1st) 110296, ¶¶ 117-18 (holding “[i]f
       defendant did not have the right to counsel, appellate counsel could not have been ineffective
       in failing to preserve all of defendant’s claims”).
¶ 13        In coming to this conclusion, we reject the defendant’s reliance upon People v. Walker,
       2018 IL App (3d) 150527. In Walker, the circuit court appointed counsel to represent a
       defendant after defendant filed a pro se petition for relief from judgment under section 2-1401
       of the Code of Civil Procedure (735 ILCS 5/2-1401 (West 2008)). Appointed counsel did not
       amend defendant’s section 2-1401 petition to overcome the timeliness bar, and the court
       granted the State’s motion to dismiss. On appeal, defendant argued that counsel had provided
       inadequate assistance. This court found that where the circuit court appointed counsel solely

                                                    -3-
       in an exercise of its discretion, counsel had failed to provide adequate assistance under either
       the reasonable assistance standard applicable to postconviction proceedings or the due
       diligence standard set forth by the supreme court in Tedder v. Fairman, 92 Ill. 2d 216, 227
       (1982). Walker, 2018 IL App (3d) 150527, ¶¶ 8, 29.
¶ 14       Here, unlike Walker, the court appointed counsel to assist defendant in his successive
       postconviction proceeding. The Act clearly provides that defendant only has the right to the
       assistance of counsel at the second stage of postconviction proceedings. Supra ¶ 12. As
       defendant had not yet reached the first stage, let alone the second stage, the court’s appointment
       of counsel was both premature and unsupported by the Act.

¶ 15                                     III. CONCLUSION
¶ 16      For the foregoing reason, we affirm the judgment of the circuit court of Grundy County.

¶ 17      Affirmed.




                                                   -4-